Citation Nr: 0902500	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  03-27 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for 
telangiectatic changes of the left medial malleolus with 
chronic venous insufficiency of deep venous system and 
resultant ankle edema, currently rated as 20 percent 
disabling.

2.  Entitlement to service connection for a vascular 
disability of the right lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, her spouse, and her father


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia. 

Procedural history

In the February 2003 rating decision, the RO denied an 
increased rating for the service-connected left ankle venous 
disability and denied secondary service connection for the 
right lower extremity disability.  The veteran perfected an 
appeal of those denials.

The veteran had a hearing before the Board in May 2006, and 
the transcript is of record.

In September 2006, the Board remanded these two issues for 
further development.  The RO issued a Supplemental Statement 
of the Case (SSOC) in July 2008 continuing the previous 
denials.  The case has been returned to the Board.

Issues not on appeal

The Board remanded issues of service connection for 
migraines, bilateral hyperkeratosis, and epigastric distress.  
In a March 2008 Decision Review Officer decision, the RO 
granted service connection for chronic migraines, effective 
May 20, 2001; gastroesophageal reflux disease (GERD), 
effective May 20, 2001; and bilateral hyperkeratosis of the 
feet, effective May 20, 2001.  The RO assigned 30 percent, 10 
percent, and zero percent (noncompensable) disability 
ratings, respectively, for these three disabilities effective 
May 20, 2001.  The veteran has not disagreed with the 
assigned disability ratings or the effective dates.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection).  Therefore, these three matters have been 
resolved and are no longer in appellate status.

In a February 2005 rating decision, service connection was 
denied for arthritis of the multiple joints, to include the 
knees.  A June 2008 statement of the veteran and the 
transcript of the May 2006 hearing reflect that the veteran 
is seeking service connection for a total knee replacement, a 
separate disability from arthritis of the knees.  See 
transcript, pages 15-16.  This matter is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The competent medical evidence shows that the veteran's 
service-connected telangiectatic changes of the left medial 
malleolus with chronic venous insufficiency of deep venous 
system and resultant ankle edema are not manifested by stasis 
pigmentation or eczema.

2.  The evidence in this case does not show such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected telangiectatic changes 
of the left medial malleolus with chronic venous 
insufficiency of deep venous system and resultant ankle edema 
are inadequate.

3.  The competent medical evidence shows that the current 
vascular disability of the right lower extremity is related 
to the pretibial edema of the right lower extremity noted in 
service.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the service-
connected telangiectatic changes of the left medial malleolus 
with chronic venous insufficiency of deep venous system and 
resultant ankle edema have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2008).

2.  The criteria for referral for the service-connected 
telangiectatic changes of the left medial malleolus with 
chronic venous insufficiency of deep venous system and 
resultant ankle edema on an extra-schedular basis are not 
met.  38 C.F.R. § 3.321(b)(1) (2008).

3.  A vascular disability of the right lower extremity was 
incurred in military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased rating for her service-
connected left ankle venous disability and service connection 
for a vascular condition of the right lower extremity.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



Stegall concerns

In February 2006, the Board remanded the claim of an 
increased rating for the left ankle venous disability to 
provide proper notice under the Veterans Claims Assistance 
Act of 2000 (VCAA), to obtain recent VA treatment records, 
and to afford the veteran a current VA examination.

In October 2006, the RO provided appropriate VCAA notice.  
This will be discussed in greater detail in the Board's VCAA 
discussion below.  The AMC obtained recent VA treatment 
records, and the veteran underwent a VA examination in March 
2008 that complied with the directives of the February 2006 
remand.  

In short, the AMC complied with the Board's remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance).  

As for the claim of service connection for a vascular 
condition of the right lower extremity, the Board's decision 
has resulted in allowance of service connection for that 
disability.

The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

(i.)  Quartuccio

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA).

Crucially, the RO informed the veteran of VA's duty to assist 
her in the development of her claim in letters sent in May 
2002, December 2005, October 2006, and May 2008, which were 
specifically intended to address the requirements of the 
VCAA.

With regard to the claim of service connection for a vascular 
disability of the right lower extremity, the veteran and her 
representative have not contended that VCAA notice was in any 
way inadequate.  Regardless, as is discussed below, the 
Board's decision has resulted in allowance of service 
connection for a vascular disability of the right lower 
extremity.

As to the increased rating claim, the various VCAA letters 
informed the veteran of the evidence necessary to establish 
entitlement to an increased rating.  As for the evidence to 
be provided by the veteran, in the various VCAA letters the 
RO asked the veteran to identify and send relevant medical 
evidence.  The RO provided the veteran with VA Form(s) 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), for each private or 
other non-VA doctor and medical care facility that treated 
her for her claimed disability.

Moreover, in the various VCAA letters, the veteran was 
informed that VA would provide a medical examination or 
obtain a medical opinion if it is necessary to make a 
decision on her claim.  

In the various VCAA letters, the veteran was advised that VA 
was responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also informed that VA would make reasonable 
efforts on her behalf to get relevant records not held by a 
Federal agency, including records from state and local 
governments, private doctors and hospitals, and current or 
former employers.  

In various VCAA letter, the RO informed the veteran that she 
should submit any evidence in her possession relevant to her 
claim, as follows:  "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  See, 
e.g., the October 23, 2006 VCAA letter, page 3.  The various 
VCAA letters thus complied with the "give us everything 
you've got" requirement formerly contained in 38 C.F.R. 
§ 3.159(b)(1) because the letters informed the veteran that 
she could submit or identify evidence other than what was 
specifically requested by VA.  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23,353, 23,353-56 (Apr. 30, 
2008) (codified at 38 C.F.R. § 3.159 (2008)).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

(ii.)  Dingess

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Elements (1), (2), and (3) are not at issue.  The veteran has 
received proper VCAA notice as to her obligations, and those 
of VA, with respect to current level of disability, element 
(4), in the December 2005 and October 2006 VCAA letters and 
as to effective date, element (5), in the October 2006 VCAA 
letter.

(iii.) Vazquez-Flores

Subsequent to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) held that a notice letter must inform the veteran: (1) 
that, to substantiate a claim, the veteran must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the veteran is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the notice letter must provide 
at least general notice of that requirement; (3) that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) of examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

The veteran received specific notice of Vazquez-Flores in a 
letter from the RO dated May 12, 2008.

(iv.)  Pelegrini

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  In this case, the increased rating claim was initially 
adjudicated by the RO in February 2003, after the May 2002 
VCAA letter.

However, much of the appropriate VCAA notice was provided 
after the initial adjudication of the claim in February 2003.  
The veteran's claim was readjudicated following the issuance 
of the December 2005, October 2006, and May 2008 VCAA 
letters, and after that the veteran was allowed the 
opportunity to present evidence and argument in response.  
Specifically, the claim was readjudicated in the SSOC issued 
in July 2008.  Therefore, the essential fairness of the 
adjudication was not affected.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The veteran and her 
representative have pointed to no prejudice or due process 
concerns arising out of the timing of the VCAA notice.  The 
Board accordingly finds that there is no prejudice to the 
veteran in the timing of the VCAA notice.

(v.)  General comment

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran).  


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

The evidence of record includes VA and private treatment 
records and reports of VA examinations, which will be 
described below.  The Board finds that all relevant evidence 
necessary for an equitable resolution of this issue has been 
identified and obtained.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of her claim.  See 38 C.F.R. 
§ 3.103 (2008).  She has retained the services of a 
representative who has presented written argument on her 
behalf.  She testified at a Board hearing before the 
undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.





1.  Entitlement to an increased disability rating for 
telangiectatic changes of the left medial malleolus with 
chronic venous insufficiency of deep venous system and 
resultant ankle edema, currently rated as 20 percent 
disabling.

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2008).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.

Specific rating criteria

Under Diagnostic Code 7120, the following levels of 
disability are included:

100 % with massive board-like edema with constant pain at 
rest;

60 % with persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration;

40% with edema and stasis pigmentation or eczema, with or 
without intermittent ulceration;

20% with persistent edema, incompletely relieved by the 
elevation of the extremity, with or without beginning stasis 
pigmentation or eczema;

38 C.F.R. § 4.104, Diagnostic Code 7120 (2008).

Analysis

Assignment of diagnostic code

The veteran is currently assigned a 20 percent disability 
rating for the left ankle venous disability under Diagnostic 
Code 7120.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 7120 applies specifically to a venous 
disability, and rates based on the severity of such a 
disability.  Neither the veteran nor her representative has 
suggested another diagnostic code.  

Schedular rating 

To warrant a 40 percent disability rating under Diagnostic 
Code 7120, the evidence must demonstrate (1) edema and (2) 
stasis pigmentation or eczema.  The criteria in this 
Diagnostic Code are  conjunctive, not disjunctive.  See 
Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive 
"or" requirement must be met in order for an increased rating 
to be assigned); compare Melson v. Derwinski, 1 Vet. App. 334 
(1991) (use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met).  Therefore, evidence of both edema and either stasis 
pigmentation or eczema will suffice for an increased 
disability rating.

While the veteran reports that she has discoloration around 
her ankles (see transcript, page 22), the report of the May 
2002 VA examination specifically reflects that there was no 
stasis pigmentation or eczema.  Similarly, the report of the 
March 2008 VA examination does not show any stasis 
pigmentation or eczema.

In short, the objective medical evidence of record indicates 
that the veteran is not entitled to an increased disability 
rating under Diagnostic Code 7120.

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

The veteran's most recent claim for increased disability 
rating for her left ankle venous disability was filed on 
November 20, 2001.  In this case, therefore, the relevant 
time period is from November 20, 2000 to the present. 

The Board has determined that a disability rating in excess 
of 20 percent is not warranted.  It does not appear that the 
disability has changed appreciably during the period under 
consideration.  Throughout the period starting in November 
2000, there were no clinical findings sufficient to justify 
the assignment of a higher or lower rating.  As noted above, 
the May 2002 and March 2008 VA examination reports do not 
show either stasis pigmentation or eczema.  Similarly, a 
report of an August 2001 private physical examination does 
not reveal either stasis pigmentation or eczema.  
Accordingly, staged ratings are not appropriate.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The RO has considered the veteran's claim under C.F.R. 
§ 3.321(b)(1) in the February 2003 rating decision.  
Accordingly, the Board will address the possibility of the 
assignment of an extraschedular rating for the increased 
disability rating at issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected left ankle venous disability is inadequate.  A 
comparison between the level of severity and symptomatology 
of the veteran's left ankle venous disability with the 
established criteria found in the rating schedule for 
varicose veins shows that the rating criteria reasonably 
describes the veteran's disability level and symptomatology; 
as discussed above, the rating criteria considers whether the 
disability is manifested by edema and either stasis 
pigmentation or eczema.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
veteran has required frequent hospitalizations for her left 
ankle venous disability.  Indeed, it does not appear from the 
record that she has been recently hospitalized at all for 
that disability.  Additionally, there is not shown to be 
evidence of marked interference with employment due to the 
disability.  While the veteran testified she did not pursue a 
career in teaching because of her service-connected 
disability, she currently has a full-time sedentary job as a 
program manager that allows her to sit.  See transcript, 
pages 15, 23; report of the March 2008 VA examination.  There 
is nothing in the record which suggests that the left ankle 
venous disability markedly impacted her ability to perform 
her current job.  Moreover, there is no evidence in the 
medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the currently assigned schedular rating.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Conclusion

For reasons and bases expressed above, the Board concludes 
that a rating in excess of the currently assigned 20 percent 
for the veteran's service-connected telangiectatic changes of 
the left medial malleolus with chronic venous insufficiency 
of deep venous system and resultant ankle edema have not been 
met.

2.  Entitlement to service connection for a vascular 
disability of the right lower extremity.

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

For certain chronic disorders, including cardiovascular 
disease, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(d)(2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Analysis

The veteran is claiming service connection for her vascular 
disability of the right lower extremity on a direct basis and 
as secondary to the service-connected left ankle venous 
disability.

With respect to Hickson element (1), the report of the March 
2008 VA examination shows that the veteran has a vascular 
disability of the right lower extremity. This was also shown 
on the May 2002 VA examination.  Therefore, Hickson element 
(1), current disability, is satisfied.

Turning to Hickson element (2), injury or disease in service, 
the veteran's service treatment records show that in January 
1973 she had a trace of pretibial edema bilaterally.  It was 
noted that she had discomfort in both calves with minimal 
swelling.  Therefore, Hickson element (2) is satisfied.

The Board concludes there is sufficient evidence to determine 
a medical nexus exists between the in-service complaints and 
the post-service diagnosis.  The service treatment records 
show complaints of edema and calf discomfort - complaints 
attributed to early mild varicose veins in the right lower 
extremity a mere two months after her discharge from service.  
See August 1973 VA examination report.  She has continued to 
suffer from varicose veins in the right leg, as shown be the 
November 1982 findings of small varicose veins on the right 
through to the present medical evidence.  Thus, Hickson 
element (3) is also satisfied.

In summary, the Board is of the opinion that the veteran has 
met all three requirements needed to establish service 
connection for a vascular disability of the right lower 
extremity.  Thus, the Board concludes that the relevant and 
probative evidence of record establishes that a vascular 
disability of the right lower extremity was incurred in 
service.  The benefit sought on appeal is accordingly 
allowed.  

In light of the grant of service connection, the Board does 
not need to address the veteran's other theory of 
entitlement, secondary service connection.


ORDER

Entitlement to an increased disability rating for 
telangiectatic changes of the left medial malleolus with 
chronic venous insufficiency of deep venous system and 
resultant ankle edema is denied.

Service connection for a vascular disability of the right 
lower extremity is granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


